Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
2. 	The information disclosure statement (IDS) submitted on 1/25/2022 and 11/02/2021 was filed after the mailing date of the non-final on 7/20/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Reasons for Allowance
3. 	Claims 21-39 and 41 including all of the limitations of the base claim and any intervening claims are allowed.

Closest Prior Art:
U.S. Publication No. 20120331293 discloses on paragraph 0017 “In one embodiment, the security profile includes content encryption information, including cipher specification and content encryption key expiration policies. The WFM 102 generates an initial content encryption key and assigns it a content encryption key identifier. In one embodiment, the content encryption key identifier is initially set to zero and all future content encryption key identifiers are based on a relative offset to the initial content encryption key identifier. In one embodiment, the content encryption key
 Paragraph 0021 “The lifespan of the new content encryption key may be aligned to the periodic use period boundaries of the previous content encryption keys. In one embodiment, the expiration of the new content encryption key is set to the expiration time of the previous content encryption key. Thus if the new content encryption key was applied when the previous content encryption key had 10 minutes left in its lifespan, for example, then the lifespan of the new content encryption key is set to 10 minutes. In another embodiment, the expiration of the new content encryption key is set to the next periodic expiration time which is greater than half the fixed expiration period duration. Thus, if the lifespan of content encryption keys is 60 minutes and the previous content encryption key had 10 minutes left in its lifespan, for example, then the lifespan of the new content encryption key is set to 70 minutes (10+60) because the remaining time of 10 minutes is less than half the fixed expiration period duration (60/2=30).” Para 0022 “In one embodiment, the packager 104 notifies the client 110 of a key change by prepending a header to the encrypted content which contains a flag that describes the expiration of the previous key.”

U.S. Patent no. 8724815 (Commonly Owned) discloses on Col. 10 Lines 54- Col. 11-12 “FIG. 6 illustrates an example process 600 for managing a 
In this example, one or more keys are received from one or more key-distribution caches 602. Each key is pre-assigned an expiration time (e.g., by a key producer of the system) and associated with lifecycle information. As mentioned above, the key lifecycle information includes information that identifies when each of the several lifecycle phases begin with respect to the key's pre-assigned expiration time. For example, the key lifecycle information may indicate that the distribution phase begins thirty-eight hours prior to the key's expiration time. Further, as discussed, the key lifecycle phases may be determined based on any pre-assigned time within the key's lifecycle and the lifecycle information, which includes information indicating when each lifecycle phase begins with respect to the pre-assigned time. The one or more keys are received from the caches during a distribution phase of the key's lifecycle. The system of some embodiments set the distribution/fetching phase to be long enough such that each of the ciphertext producers may receive a copy of the keys being distributed or pulled from the key-distribution caches.”

The following is an Examiner’s Statement of Reasons for Allowance:


Although the prior art discloses obtaining, at a cryptography service that manages cryptographic keys for a plurality of customers of a computing resource service provider, calls to an application programming interface provided by the
cryptography service to perform cryptographic operations, no one or two references anticipates or obviously suggest obtaining, at a cryptography service, information including at least a request to generate a cryptographic key, a time to retire to be associated with the cryptographic key, and a policy to cause an old cryptographic key to be retired after a specified number of cryptographic operations.
Thereafter, generating the cryptographic key and associating, for the cryptographic key, the time to retire with the cryptographic key. As a result of the policy being satisfied, causing, at the cryptography service, at least a subset of a plurality of computing devices associated with the cryptography service to replace the old cryptographic key with the cryptographic key and monitoring a time interval related to an amount of time the cryptographic key has been in use by at least the subset of the plurality of computing devices associated with the cryptography service.
In response to the time interval exceeding the time to retire, generating a new cryptographic key at the cryptography service based, at least in part, on the request and associating, for the new cryptographic key, the time to retire with the new cryptographic key.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/GARY S GRACIA/Primary Examiner, Art Unit 2491